DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koki et al. (U.S. 10,747,284).
Regarding claims 1 and 8, Koki et al. (hereinafter, Ref~284) discloses (please see Figures 1-8 and related text for details) a charging system/method, comprising: 
a charging circuit (centered by 108/182 of Fig. 1), configured to receive (via measurement circuitry 186/188 of Fig. 1) a power signal from a transformer (132 of Fig. 1) to detect (via 182 of Fig. 1) an input voltage of the power signal to determine a charging protocol supported by the power signal as described in cols. 7-8; 
a power switching circuit (184/182 of Fig. 1), coupled to the charging circuit, configured to receive the power signal of the transformer as seen; and 
a microcontroller (please note the power management of Ref~284 is also configured to operate in digital fashion having microcontrollers as mentioned in col. 14, between lines 1-5, thus obviating the claimed feature), coupled to the charging circuit and the power switching circuit, configured to read the power signal detected by the charging circuit, the input voltage and the charging protocol supported by the power signal, to determine whether to conduct a power switching circuit or not to provide power for an amplifier chip (assuming that the generic load 190 would be employed with a typical amplifier circuit used by audio system or wireless device as shown in Fig. 8) of the charging system as expected, meeting claims 1 and 8.  
Regarding claims 2 and 9, Ref~284 supports the claimed “wherein the power signal is qualified for a power delivery (PD) charging protocol or a quick charge (QC) charging protocol”, since more than one protocols are being employed and negotiated controller 182/108 as described, for instance, in cols. 7-9, meeting claims 2 and 9.  
Regarding claims 3 and 10, Ref~284 supports the claimed “wherein when the charging circuit determines that the power signal is qualified for the QC charging protocol, the microcontroller conducts the power switching circuit to provide the power for the amplifier chip of the charging system”, since these are normal design parameters/features in the field depending on custom specifications. In fact, the system of Ref~284 is configured to employ external power sources including batteries, adapter 132... etc. with various voltage rating as described in col. 8, thus affecting the charging protocol, meeting claims 3 and 10.  
Regarding claims 4 and 11, Ref~284 supports the claimed “wherein the charging circuit compares a first input voltage of the power signal and a boosting voltage of a boosting circuit of the charging system when the power signal is qualified for the PD charging protocol, the microcontroller does not conduct the power switching circuit when the first input voltage is smaller than the boosting voltage, a charging circuit of the charging system provides the power for the amplifier chip via the boosting circuit; or the microcontroller conducts the power switching circuit when the first input voltage is larger than or equal to the boosting voltage” as described from the disclosure, for instance, see col. 8, between lines 35-50, meeting claims 4 and 11.  
Regarding claims 5 and 12, Ref~284 supports the claimed “wherein the microcontroller is further configured to load parameters of the amplifier chip according to the charging protocol supported by the power signal to change a volume curve and/or a gain of the amplifier chip”, since these are normal design parameters/features in the field depending on custom specifications/application, meeting claims 5 and 12.  
Regarding claims 6 and 13, Ref~284 discloses the charging system of claim 9, wherein when no power is detected, a charging battery (at least battery 166 of Fig. 1 would be capable of providing power when needed as described throughout the disclosure) of the charging system provides the power for the amplifier chip via the boosting circuit, meeting claims 6 and 13.  

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments with respect to claims 1-14 have been considered but are moot in view of the new ground of rejection. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843